Title: To Benjamin Franklin from ——— de Chantereyne, 9 February 1780
From: Chantereyne, —— de
To: Franklin, Benjamin


Monsieur,
Cherbourg le 9. fev 1780
Jai lhonneur de prier votre excellence de voulloir bien me faire passer le jugement de Confiscation de la Prise La Providence, faite par le Corsaire Americain Le Black Prince, dont la Procedure vous a eté adressée par notre Amirauté de Cherbourg par la voye de M. Du Coudrey.

Jenvoye à la bourse de Paris les affiches pour la vente que jai eté autorisé à faire le 6 Mars, en voici un exemplaire.
Je Suis avec un profond respect, Monsieur, Votre tres humble & tres obeissant serviteur
De Chantereyne
M. le docteur francklin.
 Notation: Chantereyne Feb 9. 1780